 

IN ‘THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

}
In re: ) Chapter 11
,
CARBONLITE HOLDINGS LLC, et ai.,' ) Case No. 21-10527 UTD)
)
Debtors, } Gointly Administered)
)

 

DISCLOSURE DECLARATION OF ORDINARY COURSE PROFESSIONAL
STATE OF CALIFORNIA 9 |
COUNTY OF ORANGE)
I, Jason R. Swartz, hereby declare, under penalty of perjury, as follows, pursuant to the provisions

of 28 U.S.C, § 1746:

1. lama partner of Knobbe, Martens, Olson & Bear, LLP (ihe “Firm”), which
maintains offices at 2040 Main Street, 14" Floor, Irvine, CA. 92614,

2. This Declaration is submitted in connection with an order of the United
States Bankruptcy Court for the District of Delaware dated April 7, 2021 (the “Ordinary Course
Professionals Order”), authorizing the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) to retain certain professionals in the ordinary course of business

 

during the pendency of the Debtors’ chapter 11 cases (the “Cases”).
3. The Firm, through me, and members of the Firm, have represented and

advised Debtor Pinnpack Packaging, LLC (“Pinnpack”) as outside intellectual property counsel

 

! "The Debtors in these cases, along with the Inst four digits of each Debtor's federal tax identification number, are:
CarbonLite Holdings LLC (8957), CarbouLite Industries LLC (3596), CarbonLite P Holdings, LIC (8957),
Carbontite P, LIA (453), Carbontite Pi Holdings, LLC (8957), CarboaLite Pinnpack, Lil (8957); CarbonLite
Recycling Holdings LLC (8957), CarbonLite Reeyeling LLC G727); CarbonLite Sub-Holdings, LLC (8957);
Pianpack P, LLC (8322); and Pinnpack Packaging, LLC (9948), The address-of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., los Angeles, CA 90067,

DOCS _NEQIBSLT OHM
 

with respect to certain intellectual property issues, including patent and trademark issues, since
August 2016,

4, Debtor Pinnpack has requested, and the Firm has agreed, to continue to
provide services to Debtor Pinnpack pursuant to section 327 of chapter 11 of tile 11 of the United
States Code (the “Bankruptcy Code”) with respect to such matters. Additionally, Debtor Pinapack
has requested, and the Firm proposes to render, the following services to Debtor Pinnpack: patent,
trademark and other intellectual property matters.

5. The Firm’s current customary hourly rates, subject to change from time to
time, range from $300 for paralegals to $925 for senior partners. My current hourly rate is $665.
In the normal course of business, the Firm revises its regular hourly rates on January 1 ofeach year
and requests that, effective as of January | of cach year, ihe aforementioned rates be revised to the
regular hourly cates that will be in effect at that time.

6. On April 13, 2021, the Firm received from Pachulski Stang Ziehl & Jones
LLP « list of potential parties of interest in the Cases. While we have reviewed such list and
confirmed that we represent or have represented some of the parties listed Gincluding, without
limitation, Debtor Pinnpack), the Firm has never counseled any of such parties as to Debtors or
the Cases, and would not do so as the Firm does not practice in the area of bankruptey law or
creditors rights.

7. ‘To the best of my knowledge, neither |, the Firm, nor any employee thereof
(i) has any connection with the Debtors, other than the Firm’s representation of Debtor Pinnpack

prior to the Petition Date (as such term is defined below), or (ii) currently represents (or previously

he

DOCS D285 1 ISU
 

represented) any of their creditors, other parties-in-interest, the Office of the United States Trustee
or any person employed by the Office of the United States Trustee with respect to the Debtors or
the matters upon which it is to be engaged pursuant to this Declaration, Additionally, the Firm
does not, by reason of any direct or indirect relationship to, connection with, or interest in the
Debtors, hold or represent any interest adverse to the Debtors, their estates or any class of creditors
or equity interest holders with respect to the matters for which the Firm is to be employed.

8. Thus, | believe that the Firm’s representation of such entities in matters
entirely unrelated to the Debtors is not adverse to the Debtors” interests, or the interests of their
estates with respect to the matters for which the Firm will be engaged, nor will such services impair
the Firm’s ability to represent Debtor Pinnpack in the ordinary COUPE,

9, In addition, although unascertainable at lhis time after due inequity, duc to
ihe magnitude of the Debtors? potential universe of creditors and the Firm’s clients, the Firm may
have in the past represented, currently represent, and may in the future represent entities that are
claimants of the Debtors in matters entirely unrelated to the Debtors and their estates, The Firm
does not and will not represent any such entity in connection with the Debtors or these pending
Cases and does not have any relationship with any such entity, attorneys or accountants that would
be adverse to the Debtors or their estaics,

10. Inthe past year, the Firm has rendered services that have not yet been billed
or that have been billed but with respect to which payment has not yet been. received. The Firm is
currently owed $6,634.18 on account of such prepetition services. If the Firm is a law firm, the

allowance and payment of the claim is subject to the Bankruptey Code and applicable orders of

DOCS DEESS 1.1 BOAT 3
 

the Court. If the Firm is net a law firm, upon the post-petition retention of Firm by the Debtors,
ihe aforementioned claim shall be waived.

ll. As of the Petition Date, the Finm did not bold a retainer from the Debtors,
in the event that the Firm’s employment is authorized, the Firm will apply the outstanding retainer
balance to postpetition fees and expenses as they become duc post-petition pursuant to the terms
of the Ordinary Course Professionals Order.

12. The Firm does keep time in one-tenth of'an hour increments in the ordinary
course of business.

| 3. As of March 8, 2021, the date on which the Debtors commenced these
chapter 11 cases (the “Petition Date”), the Firm was party to an engagement agreement with
Pinnpack, one of the Debtors, and the Firm was not party to an agreement for indemnification with
the Debtors. To the extent such engagement agreement contains terms not disclosed in this
Declaration that the Firm and Debtor Pinnpack intend to govern their relationship after the Petition
Date, a copy of the agreement is attached as Exhibit 1 to this Declaration.

14. The Firm understands that any compensation/reimbursement paid to the
Firm is subject to disallowance and/or disgorgement under 11 U.S.C § 328(c) and applicable law.

15. Except as set forth herein, no promises have been received by the Firm or
any partner, associate or other professional thereof as to compensation in connection with these
Cases other than in accordance with the provisions of the Bankruptey Code, the Federal Rules of
Bankruptey Procedure, the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware, and orders of this Court.

DOCS IE AI38SE.1 104/005 4
 

16. The Firm further states that it has not shared, nor agreed to share any
compensation received in connection with these Cases with another party or person, other than as
permitted by section 504(b) of the Bankruptcy Code and Bankruptcy Rule 2016.

17. ‘The foregoing constitutes the statement of the Firm pursuant to sections 329

and 504 of the Bankruptcy Code and Federal Rules of Bankruptey Procedure 2014 and 2016(b).

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

 
 

ees

ee SSIS
JASON SWARTZ OR
KNOBBE, MARTENS, OLSON & BEAR, LLP
2040 Main Street, 14" Floor
irvine, CA 92614

JST

DOCS DEAT) 130484/001 +3
